                                                                   Case 2:16-cv-01811-GMN-CWH Document 74 Filed 10/15/18 Page 1 of 15




                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: scott.lachman@akerman.com
                                                             7   Attorneys for Plaintiff Ditech Financial LLC
                                                                 f/k/a Green Tree Servicing LLC
                                                             8
                                                             9                                    UNITED STATES DISTRICT COURT
                                                            10                                            DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   DITECH FINANCIAL LLC F/K/A GREEN                       Case No.: 2:16-cv-01811-GMN-CWH
                                                                 TREE SERVICING LLC,
                                                            12
AKERMAN LLP

                          Las Vegas, NV 89134




                                                                                                  Plaintiff,            STIPULATED PROTECTIVE ORDER
                                                            13
                                                                 vs.
                                                            14
                                                                 SOMMERSET PARK HOMEOWNERS
                                                            15   ASSOCIATION; SFR INVESTMENTS POOL 1,
                                                                 LLC; ALESSI & KOENIG, LLC,
                                                            16
                                                                                                  Defendants.
                                                            17

                                                            18   SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                                 limited liability comnay,
                                                            19
                                                                                           Counter/Cross Claimant
                                                            20
                                                                 vs.
                                                            21
                                                                 DITECH FINANCIAL LLC F/K/A GREEN
                                                            22   TREE SERVICING LLC,; HOUSEHOLD
                                                                 FINANCE REALTY CORPORATION OF
                                                            23   NEVADA; UNIVERSITY MEDICAL
                                                                 CENTER; ALLIED COLLECTION
                                                            24   SERVICES, INC.; LILIANA M. MORFIN, an
                                                                 individual; RAUL CHIANG-BUENO, an
                                                            25   individual,
                                                            26                Counter-Defendant/Cross-Defendants.
                                                            27

                                                            28
                                                                                                                    1
                                                                 46390389;1
                                                                 46700709;1
                                                                   Case 2:16-cv-01811-GMN-CWH Document 74 Filed 10/15/18 Page 2 of 15




                                                             1                 Subject to the approval of the court, Ditech Financial LLC f/k/a Green Tree Servicing LLC,

                                                             2   Sommerset Park Homeowners Association, and SFR Investments Pool 1, LLC stipulate to the

                                                             3   following Protective Order:

                                                             4                 To expedite the flow of discovery, facilitate the prompt resolution of disputes over

                                                             5   confidentiality, adequately protect material claimed to be confidential, and ensure protection is

                                                             6   afforded only to material so designated, it is, pursuant to the Court's authority under Federal Rules of

                                                             7   Civil Procedure 26(c), ORDERED this Protective Order shall govern the disclosure, handling and

                                                             8   disposition of documents in this litigation as follows:
                                                             9                 1.     Application.

                                                            10                        1.1    This Protective Order shall govern any document, information or other material
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   that is designated as containing "Confidential Information" as defined herein, and is produced in

                                                            12   connection with this litigation by any person or entity (the "producing party"), whether in response to a
AKERMAN LLP

                          Las Vegas, NV 89134




                                                            13   discovery request, subpoena or otherwise, to any other person or entity (the "receiving party")

                                                            14   regardless of whether the person or entity producing or receiving such information is a party to this

                                                            15   litigation.

                                                            16                        1.2    The party who asserts that particular information should be treated as

                                                            17   Confidential Information under this Protective Order has the burden of proof to establish that the

                                                            18   information or document is entitled to such protection.

                                                            19                2.      Definitions.

                                                            20                      2.1      Confidential Information. "Confidential Information" shall mean and include,

                                                            21   without limitation, any non-public information that concerns or relates to the following areas:

                                                            22   confidential proprietary information, trade secrets, practices and procedures, personal financial

                                                            23   information, commercial, financial, pricing, budgeting, and/or accounting information, information

                                                            24   about existing and potential customers, marketing studies, performance projections, business

                                                            25   strategies, decisions and/or negotiations, personnel compensation, evaluations and other employment

                                                            26   information, and confidential proprietary information about affiliates, parents, subsidiaries and third-

                                                            27   parties with whom the parties to this action have or have had business relationships.

                                                            28   ///
                                                                                                                     2
                                                                 46390389;1
                                                                 46700709;1
                                                                   Case 2:16-cv-01811-GMN-CWH Document 74 Filed 10/15/18 Page 3 of 15




                                                             1                       2.2      Documents. As used herein, the term "documents" includes all writings,

                                                             2 records, files, drawings, graphs, charts, photographs, e-mails, video tapes, audio tapes, compact discs,

                                                             3 electronic messages, other data compilations from which information can be obtained and other tangible

                                                             4 things subject to production under the Federal Rules of Civil Procedure.

                                                             5                3.      Initial Designation.

                                                             6                       3.1      Good Faith Claims. Claims of confidentiality will be made only with respect to

                                                             7   documents, other tangible things and information that the asserting party has a good faith belief are

                                                             8   within the definition set forth in subparagraph 2.1 of this Protective Order. Objections to such claims
                                                             9   made pursuant to paragraph 5, below, shall also be made only in good faith.

                                                            10                       3.2      Produced Documents. A party producing documents that it believes constitute
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   or contain Confidential Information shall state that the material is being produced under this Protective

                                                            12   Order by describing the documents or materials to be treated as confidential in writing, by page or
AKERMAN LLP

                          Las Vegas, NV 89134




                                                            13   bates number wherever possible and/or shall produce copies bearing a label that contains or includes

                                                            14   language substantially identical to the following:

                                                            15                                                  CONFIDENTIAL

                                                            16                This label shall be affixed in a manner that does not obliterate or obscure the contents of the

                                                            17   copies. If any person or party makes copies of documents designated as containing Confidential

                                                            18   Information, the copying person or party shall mark each such copy as containing Confidential

                                                            19   Information in the same form as the Confidentiality notice on the original document.

                                                            20                A party producing documents that are stored on electronic, magnetic, optical or other non-paper

                                                            21   media, such as compact discs, DVD's, video tapes and audio tapes (collectively, "data storage

                                                            22   devices") shall designate the data storage device as containing Confidential Information, by affixing a

                                                            23   label or stamp to the data storage device in the manner described above at the time copies of such data

                                                            24   storage devices are produced. If the receiving party or other persons or entities to whom disclosure is

                                                            25   authorized pursuant to subparagraph 7.1 make a copy of any data storage device designated by the

                                                            26   producing party as containing Confidential Information, the receiving party or other authorized person

                                                            27   shall mark each such copy as containing Confidential Information in the same form as the

                                                            28   confidentiality notice on the original data storage device produced. If the receiving party or other
                                                                                                                 3
                                                                 46390389;1
                                                                 46700709;1
                                                                   Case 2:16-cv-01811-GMN-CWH Document 74 Filed 10/15/18 Page 4 of 15




                                                             1   authorized person prints out or otherwise makes copies of the documents or information stored on such

                                                             2   data storage device, the receiving party or other authorized person shall mark each page so copied with

                                                             3   the label or stamp specified in subparagraph 3.2.

                                                             4                  3.3     Interrogatory Answers. If a party answering an interrogatory or other discovery

                                                             5   demand believes that its answer contains Confidential Information, it shall state so in the interrogatory

                                                             6   response, and that portion of the response will be entitled to the protections of this order.

                                                             7                 3.4      Inspection of Documents. In the event a party elects to produce files and records

                                                             8   for inspection and the requesting party elects to inspect them, no designation of Confidential
                                                             9   Information needs to be made in advance of the inspection. For purposes of such inspection, all

                                                            10   material produced shall be considered as Confidential Information. If the inspecting party selects
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   specified documents to be copied, the producing party shall designate Confidential Information in

                                                            12   accordance with subparagraph 3.2 at the time the copies are produced.
AKERMAN LLP

                          Las Vegas, NV 89134




                                                            13                 3.5      Deposition Transcripts. The party asserting confidentiality shall state on the

                                                            14   record the portions it deems confidential.       The failure to designate testimony on the record as

                                                            15   confidential shall be a waiver unless the designating party notifies all other parties and files a motion

                                                            16   to designate the testimony as confidential within 5 days of the notification.

                                                            17                 3.6      Inadvertent Failure to Designate. Inadvertent failure to identify documents or

                                                            18   things as "Confidential" pursuant to this Protective Order shall not constitute a waiver of any

                                                            19   otherwise valid claim for protection, provided that the provisions of this paragraph are satisfied. If the

                                                            20   designating party discovers that information should have but was not designated "Confidential" or of

                                                            21   the designating party receives notice that would enable the designated party to learn that it has

                                                            22   disclosed such information, the designating party must immediately notify all other parties. In such

                                                            23   event, within thirty (30) days of notifying all other parties, the designating parties must also provide

                                                            24   copies of the "Confidential" information designated in accordance with this Protective Order. After

                                                            25   receipt of such re-designated information, the "Confidential" information shall be treated as required

                                                            26   by this Protective Order, and the receiving party(ies) shall promptly, and in no event more than

                                                            27   fourteen (14) calendar days from the receipt of the re-designated information, return to the designated

                                                            28   party all previously produced copies of the same unlegended documents or things. The designating
                                                                                                               4
                                                                 46390389;1
                                                                 46700709;1
                                                                   Case 2:16-cv-01811-GMN-CWH Document 74 Filed 10/15/18 Page 5 of 15




                                                             1   party and the parties may agree to alternative means. The receiving party(ies) shall receive no

                                                             2   liability, under this Protective Order or otherwise, for any disclosure of information contained in

                                                             3   unlegended documents or things occurring before the receiving party was placed on notice of the

                                                             4   designating party's claims of confidentiality.

                                                             5                4.    Designations by Another Party.

                                                             6                     4.1    Notification of Designation. If a party other than the producing party believes

                                                             7   that a producing party has produced a document that contains or constitutes Confidential Information

                                                             8   of the non-producing party, the non-producing party may designate the document as Confidential
                                                             9   Information by so notifying all parties in writing within fourteen (14) days of service of the document.

                                                            10                     4.2    Return of Documents; Non-disclosure. Whenever a party other than the
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   producing party designates a document produced by a producing party as Confidential Information in

                                                            12   accordance with subparagraph 4.1, each party receiving the document shall either add the Confidential
AKERMAN LLP

                          Las Vegas, NV 89134




                                                            13   Information designation in accordance with subparagraph 3.2 or substitute a copy of the document

                                                            14   bearing such designation for each copy of the document produced by the producing party. Each party

                                                            15   shall destroy all undesignated copies of the document or return those copies to the producing party, at

                                                            16   the direction of the producing party. No party shall disclose a produced document to any person, other

                                                            17   than the persons authorized to receive Confidential Information under subparagraph 7.1, until after the

                                                            18   expiration of the fourteen (14) day designation period specified in subparagraph 4.1. If during the

                                                            19   fourteen (14) day designation period a party discloses a produced document to a person authorized to

                                                            20   receive Confidential Information under subparagraph 7.1, and that document is subsequently

                                                            21   designated as Confidential Information in accordance with subparagraph 4.1, the disclosing party shall

                                                            22   cause all copies of the document to be destroyed or returned to the producing party, at the direction of

                                                            23   the producing party. The party may thereafter disclose a copy of the document that has been marked as

                                                            24   Confidential Information by the designating party, in accordance with subparagraphs 3.2 and 7.1.

                                                            25                5.    Objections to Designations. Any party objecting to a designation of Confidential

                                                            26   Information, including objections to portions of designations of multi-page documents, shall notify the

                                                            27   designating party and all other parties of the objection in writing forty-five (45) days before trial of the

                                                            28   matter. This notice must specifically identify each document that the objecting party in good faith
                                                                                                                5
                                                                 46390389;1
                                                                 46700709;1
                                                                   Case 2:16-cv-01811-GMN-CWH Document 74 Filed 10/15/18 Page 6 of 15




                                                             1   believes should not be designated as Confidential Information and provide a brief statement of the

                                                             2   grounds for such belief. In accordance with the Federal Rules of Civil Procedure governing discovery

                                                             3   disputes, the objecting and the designating parties thereafter shall confer within ten (10) days after the

                                                             4   date of such objection in an attempt to resolve their differences. If the parties are unable to resolve

                                                             5   their differences, the designating party shall have fourteen (14) days after the conference concludes to

                                                             6   file with the Court a motion to deem the information as Confidential Information. Where a party

                                                             7   authored, created, owns, or controls a document, information or other material that another party

                                                             8   designates as Confidential Information, the party that authored, created, owns, or controls the
                                                             9   Confidential Information may so inform the objecting party and thereafter shall also be considered a

                                                            10   designating party for purposes of this paragraph.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                All documents, information and other materials initially designated as Confidential Information

                                                            12   shall be treated as such in accordance with this Protective Order unless and until the Court rules
AKERMAN LLP

                          Las Vegas, NV 89134




                                                            13   otherwise, except for deposition transcripts and exhibits initially considered as containing Confidential

                                                            14   Information under subparagraph 3.5, which will lose their confidential status after fourteen (14) days

                                                            15   unless so designated as Confidential Information. If the Court rules that a designation should not be

                                                            16   maintained as to a particular document, the producing party shall, upon written request by a party,

                                                            17   provide that party a copy of that document without the designation described in subparagraph 3.2.

                                                            18                If a designating party elects not to make such a motion with respect to documents within

                                                            19   fourteen (14) days after the conference, information or other materials to which an objection has been

                                                            20   made, the Confidential Information designation shall be deemed withdrawn. The objecting party shall

                                                            21   have fourteen (14) days to respond to the objecting party's motion. If no response is filed by the

                                                            22   objecting party within fourteen (14) days, the designating party shall be deemed to have consented to

                                                            23   the designating party's motion.

                                                            24                6.      Custody. All Confidential Information and any and all copies, extracts and summaries

                                                            25   thereof, including memoranda relating thereto, shall be retained by the receiving party in the custody

                                                            26   of counsel of record, or by persons to whom disclosure is authorized under subparagraph 7.1.

                                                            27   ///

                                                            28   ///
                                                                                                                       6
                                                                 46390389;1
                                                                 46700709;1
                                                                   Case 2:16-cv-01811-GMN-CWH Document 74 Filed 10/15/18 Page 7 of 15




                                                             1                7.      Handling Prior to Trial.

                                                             2                       7.1        Authorized Disclosures. Confidential Information shall be disclosed by the

                                                             3   receiving party only to the following persons:

                                                             4                             a.      Counsel for the parties in this litigation, including their associates, clerks,

                                                             5                                     paralegals, and secretarial personnel;

                                                             6                             b.      Qualified persons taking testimony in this litigation involving such

                                                             7                                     Confidential Information, and necessary stenographic, videotape and clerical

                                                             8                                     personnel;
                                                             9                             c.      Experts and their staff who are retained by counsel as expert witnesses for a

                                                            10                                     party in this litigation;
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                             d.      Experts and their staff who are consulted by counsel for a party in this

                                                            12                                     litigation;
AKERMAN LLP

                          Las Vegas, NV 89134




                                                            13                             e.      Parties to this litigation, limited to the named party and, if that party is a

                                                            14                                     corporate entity, a limited number of employees of the corporate entity and

                                                            15                                     its insurers;

                                                            16                             f.      Designated in-house counsel and a limited number of assistants,

                                                            17                                     administrative or otherwise;

                                                            18                             g.      Outside vendors employed by counsel for copying, scanning and general

                                                            19                                     handling of documents;

                                                            20                             h.      Any person of whom testimony is taken regarding the Confidential

                                                            21                                     Information, except that such person may only be shown Confidential

                                                            22                                     Information during his/her testimony, and may not retain a copy of such

                                                            23                                     Confidential Information; and

                                                            24                             i.      This Court and this Court's staff, subject to the Court's processes for filing

                                                            25                                     materials under seal.

                                                            26                 Such disclosures are authorized only to the extent necessary to investigate, prosecute, or defend

                                                            27   the litigation.

                                                            28   ///
                                                                                                                           7
                                                                 46390389;1
                                                                 46700709;1
                                                                   Case 2:16-cv-01811-GMN-CWH Document 74 Filed 10/15/18 Page 8 of 15




                                                             1                Confidential Information may not be disclosed to persons under subparagraphs (c) or (d) until

                                                             2   the receiving party has obtained a written acknowledgment from the person receiving Confidential

                                                             3   Information, in the form of the Declaration attached hereto as Exhibit A, that he or she has received a

                                                             4   copy of this Protective Order and has agreed to be bound by it. A party who discloses Confidential

                                                             5   Information in accordance with subparagraph 7.1 shall retain the written acknowledgment from each

                                                             6   person receiving Confidential Information, shall maintain a list of all persons to whom a receiving

                                                             7   party has disclosed Confidential Information and identify what documents have been disclosed, and

                                                             8   shall furnish the written acknowledgments and disclosure list to opposing counsel as follows: (i) for a
                                                             9   person under subparagraph (c), within thirty (30) days after the person signs the Declaration; and (ii)

                                                            10   for a person under subparagraph (d), within thirty (30) days after the matter is finally concluded.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   Disclosure of Confidential Information to this Court, including judicial staff, shall be made in

                                                            12   accordance with subparagraph 7.4 of this Protective Order.
AKERMAN LLP

                          Las Vegas, NV 89134




                                                            13                       7.2     Unauthorized Disclosures. All persons receiving Confidential Information under

                                                            14   the terms of this Protective Order are under the jurisdiction of the state courts and U.S. federal courts

                                                            15   located in Nevada for all matters arising from the improper disclosure or use of such information. If

                                                            16   Confidential Information is disclosed to any person other than in the manner authorized by this

                                                            17   Protective Order, the party or person responsible for the disclosure, and any other party or person who

                                                            18   is subject to this Protective Order and learns of such disclosure, shall immediately bring such

                                                            19   disclosure to the attention of the designating party. Without prejudice to other rights and remedies of

                                                            20   the designating party, the responsible party or person shall make every effort to obtain and return the

                                                            21   Confidential Information and to prevent further disclosure on its own part or on the part of the person

                                                            22   who was the unauthorized recipient of such information.

                                                            23                       7.3     Court Filings. In the event any Confidential Information must be filed with the

                                                            24   Court prior to trial, the proposed filing shall be accompanied by a motion to file the Confidential

                                                            25   Information under seal that complies with Local Rule 10-5(b) and a proposed order, and the

                                                            26   application and proposed order shall be directed to the judge to whom the Confidential Information is

                                                            27   directed. This provision is applicable to briefs, memoranda, and other filings which quote, summarize,

                                                            28   or describe Confidential Information.
                                                                                                                      8
                                                                 46390389;1
                                                                 46700709;1
                                                                   Case 2:16-cv-01811-GMN-CWH Document 74 Filed 10/15/18 Page 9 of 15




                                                             1                8.    Care in Storage. Any person in possession of Confidential Information produced by

                                                             2   another party shall exercise reasonable and appropriate care with regard to the storage, custody,

                                                             3   copying, and use of such information to ensure that the confidential and sensitive nature of same is

                                                             4   maintained.

                                                             5                9.    Handling During Trial. Confidential Information that is subject to this Order may be

                                                             6   marked and used as trial exhibits by either party, subject to terms and conditions as imposed by the

                                                             7   Court upon application by any party.

                                                             8                10.   No Implied Waivers. This Protective Order shall not be interpreted as a waiver of the
                                                             9   right to object, under applicable law, to the furnishing of information in response to discovery requests

                                                            10   or to object to a requested inspection of documents or facilities. Parties producing Confidential
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   Information in this litigation are doing so only pursuant to the terms of this Protective Order. The

                                                            12   taking of any action in accordance with the provisions of this Protective Order shall not be interpreted
AKERMAN LLP

                          Las Vegas, NV 89134




                                                            13   as a waiver of any claim or position or defense in this action, or any other actions.

                                                            14                11.   No Admission. The designation of any item as Confidential Information shall not be

                                                            15   construed as an admission that such material, or any testimony concerning such material, would be

                                                            16   admissible in evidence in this litigation or in any other proceeding.

                                                            17                12.   Inadvertent Disclosure. Nothing in this Protective Order abridges applicable law

                                                            18   concerning inadvertent disclosure of a document that the Disclosing Party believes contains attorney-

                                                            19   client communications, attorney work product, or otherwise privileged information. If a party

                                                            20   inadvertently discloses documents or information subject to a claim of privilege or work product

                                                            21   protection, such disclosure will not waive otherwise applicable claims of privilege or work product

                                                            22   protection under applicable law. Upon discovery by the Receiving Party, or receipt of written notice

                                                            23   from the Disclosing Party identifying privileged or protected Documents that were inadvertently

                                                            24   produced, the receiving party shall within seven (7) business days either: (a) return or certify the

                                                            25   destruction of all such documents, all copies, and any work product or portions of any work product

                                                            26   containing or reflecting the contents of the subject materials; or (b) follow the procedures outlined in

                                                            27   paragraph 5 above for objecting to the designation of Confidential Information. The objecting party

                                                            28
                                                                                                                   9
                                                                 46390389;1
                                                                 46700709;1
                                                                  Case 2:16-cv-01811-GMN-CWH Document 74 Filed 10/15/18 Page 10 of 15




                                                             1   shall do nothing to compromise the privilege claim until the Court rules on said motion and the

                                                             2   opportunity for appellate review is exhausted or the issue is otherwise resolved.

                                                             3                13.   Parties' Own Documents. This Protective Order shall in no way restrict the parties in

                                                             4   their use of their own documents and information, and nothing in this Protective Order shall preclude

                                                             5   any party from voluntarily disclosing its own documents or information to any party or nonparty.

                                                             6                14.   Motion by Third Party to Compel Production of Confidential Information. If any

                                                             7   third party subpoenas Confidential Information from a party to this action or moves to compel a party

                                                             8   to this action to produce any such information, such party shall immediately notify the parties who
                                                             9   originally produced and/or designated such information that a subpoena has been served or a motion

                                                            10   has been made in order to allow the parties who originally produced and/or designated such
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   information the opportunity to seek a protective order or oppose the motion or application. If, within

                                                            12   ten (10) days after receiving notice of a subpoena seeking Confidential Information from a receiving
AKERMAN LLP

                          Las Vegas, NV 89134




                                                            13   party, the party who originally produced and/or designated such information fails to move for a

                                                            14   protective order, the party subject to the subpoena may produce said information. In addition, if a party

                                                            15   is ordered to produce Confidential Information covered by this Protective Order, then notice and, if

                                                            16   available, a copy of the order compelling disclosure shall immediately be given the parties who

                                                            17   originally produced and/or designated such information. Nothing in this Protective Order shall be

                                                            18   construed as requiring the party who is ordered to produce such Confidential Information to challenge

                                                            19   or appeal any order requiring the production of such information or to subject himself/herself to any

                                                            20   penalty for non-compliance with any legal process or seek any relief from the Court.

                                                            21                15.   No Effect on Other Rights. This Protective Order shall in no way abrogate or diminish

                                                            22   any pre-existing contractual, statutory, or other legal obligations or rights of any party with respect to

                                                            23   Confidential Information.

                                                            24                16.   Modification. In the event any party hereto seeks a Court order to modify the terms of

                                                            25   this Protective Order, or seeks a protective order which incorporates the terms and conditions of this

                                                            26   Protective Order said party shall make such request by written stipulation or noticed motion to all

                                                            27   parties that must be served and filed in accordance with local court rules.

                                                            28   ///
                                                                                                                   10
                                                                 46390389;1
                                                                 46700709;1
                                                                  Case 2:16-cv-01811-GMN-CWH Document 74 Filed 10/15/18 Page 11 of 15




                                                             1                17.   Handling Upon Conclusion of Litigation. All parties, counsel, and persons to whom

                                                             2   disclosure was made agree to return all Confidential Information to the designating party within thirty

                                                             3   (30) days of the conclusion of litigation between the parties, including final appellate action or the

                                                             4   expiration of time to appeal or seek further review. In addition, counsel shall certify in writing that all

                                                             5   such Confidential Information have been returned upon request by the Disclosing Party. Counsel for

                                                             6   each party also shall contact each person to whom that party has provided a copy of any Confidential

                                                             7   Information and request the documents be returned. In lieu of returning Confidential Information, the

                                                             8   person or party in possession of such information may elect to destroy it. If the person or party in
                                                             9   possession of Confidential Information elects to destroy it rather than return it, that person or party

                                                            10   must notify the designating party in writing of the destruction of the information within ninety (90)
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   days of the conclusion of litigation between the parties, including final appellate action or the

                                                            12   expiration of time to appeal or seek further review. Notwithstanding the foregoing, counsel for each
AKERMAN LLP

                          Las Vegas, NV 89134




                                                            13   party may retain all pleadings, briefs, memoranda, motions, and other documents filed with the Court,

                                                            14   attorney and consultant work product, and deposition transcripts that refer to or incorporate

                                                            15   Confidential Information, and will continue to be bound by this Order with respect to all such retained

                                                            16   information.

                                                            17   ///

                                                            18   ///

                                                            19   ///

                                                            20   ///

                                                            21   ///

                                                            22   ///

                                                            23   ///

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28   ///
                                                                                                                  11
                                                                 46390389;1
                                                                 46700709;1
                                                                  Case 2:16-cv-01811-GMN-CWH Document 74 Filed 10/15/18 Page 12 of 15




                                                             1                18.   Survival of the Terms of this Protective Order. Even after the termination of this

                                                             2   litigation, the confidentiality obligations imposed by this Protective Order shall remain in effect until a

                                                             3   Designating Party otherwise in writing or a court order otherwise directs.

                                                             4                Dated: October 15, 2018

                                                             5    AKERMAN LLP                                          KIM GILBERT EBRON

                                                             6    /s/ Scott R. Lachman___________                      /s/ Diana S. Ebron
                                                                  ARIEL E. STERN, ESQ.                                 DIANA S. EBRON, ESQ.
                                                             7    Nevada Bar No. 8276                                  Nevada Bar No. 10580
                                                                  SCOTT R. LACHMAN, ESQ.                               JACQUELINE A. GILBERT, ESQ.
                                                             8    Nevada Bar No. 12016                                 Nevada Bar No. 10593
                                                                  1635 Village Center Circle, Suite 200                KAREN L. HANKS, ESQ.
                                                             9    Las Vegas, NV 89134                                  Nevada Bar No. 9578
                                                                                                                       7625 Dean Martin Dr. #110
                                                            10    Attorneys for Plaintiff Ditech Financial LLC         Las Vegas, Nevada 89139
                                                                  f/k/a Green Tree Servicing LLC
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                         Attorneys for SFR Investments Pool 1. LLC
                                                            12
AKERMAN LLP

                          Las Vegas, NV 89134




                                                                  GORDON & REES LLP
                                                            13
                                                                  /s/_Wing Yan Wong
                                                            14
                                                                  ROBERT S. LARSEN, ESQ.
                                                            15    Nevada Bar No. 7785
                                                                  WING YAN WONG, ESQ.
                                                            16    Nevada Bar No. 13622
                                                                  300 South Fourth Street, Suite 1550
                                                            17
                                                                  Las Vegas, Nevada 89101
                                                            18
                                                                  Attorneys for Sommerset Homeowners
                                                            19    Association

                                                            20
                                                                                                           IT IS SO ORDERED.
                                                            21

                                                            22                                                         ______________________________________
                                                                                                                       UNITED STATES MAGISTRATE JUDGE
                                                            23
                                                                                                                              October 17, 2018
                                                            24                                                         DATED:_______________________________

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                  12
                                                                 46390389;1
                                                                 46700709;1
                                                                  Case 2:16-cv-01811-GMN-CWH Document 74 Filed 10/15/18 Page 13 of 15



                                                                                                                     EXHIBIT A
                                                             1

                                                             2                          ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
                                                             3                I, Scott R. Lachman, have read in its entirety and understand the Protective Order that was
                                                             4   issued by the United States District Court, for the District of Nevada, on ________________, 2018, in
                                                             5   the case of Ditech Financial LLC f/k/a Green Tree Servicing LLC v. Sommerset Park Homeowners
                                                             6   Association, et al., Case No. 2:16-cv-01811-GMN-CWH. I agree to comply with and be bound by all
                                                             7   terms of this Protective Order and I understand and acknowledge that failure to so comply could
                                                             8   expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will not
                                                             9   disclose in any manner any information or item that is subject to this Protective Order to any person or
                                                            10   entity except in strict compliance with this Protective Order. Further, I solemnly promise that I will
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   not offer to sell, advertise or publicize that I have obtained any protected material subject to this
                                                            12   Protective Order.
AKERMAN LLP

                          Las Vegas, NV 89134




                                                            13                At the conclusion of this matter, I will return all protected materials which came into my
                                                            14   possession or control to counsel for the party from whom I received the protected material, or I will
                                                            15   destroy those materials.           I understand that any confidential information contained within any
                                                            16   summaries of protected material shall remain protected pursuant to the terms of this Order.
                                                            17                I further agree to submit to the jurisdiction of the United States District Court, for the District
                                                            18   of Nevada for the purpose of enforcing the terms of this Protective Order, even if such enforcement
                                                            19   proceedings occur after termination of this action.
                                                            20                I certify under penalty of perjury that the foregoing is true and correct.
                                                            21                Date: ____________________________
                                                            22                City and State where signed: Las Vegas, Nevada
                                                            23                Printed Name: Scott R. Lachman, Esq. of Akerman, LLP
                                                            24                Address: 1635 Village Center Circle, Suite 200, Las Vegas, NV 89134
                                                            25                Signature:
                                                            26

                                                            27

                                                            28
                                                                                                                        13
                                                                 46390389;1
                                                                 46700709;1
                                                                  Case 2:16-cv-01811-GMN-CWH Document 74 Filed 10/15/18 Page 14 of 15



                                                                                                                     EXHIBIT A
                                                             1

                                                             2                          ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
                                                             3                I, Diana S. Ebron, have read in its entirety and understand the Protective Order that was
                                                             4   issued by the United States District Court, for the District of Nevada, on ________________, 2018, in
                                                             5   the case of Ditech Financial LLC f/k/a Green Tree Servicing LLC v. Sommerset Park Homeowners
                                                             6   Association, et al., Case No. 2:16-cv-01811-GMN-CWH. I agree to comply with and be bound by all
                                                             7   terms of this Protective Order and I understand and acknowledge that failure to so comply could
                                                             8   expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will not
                                                             9   disclose in any manner any information or item that is subject to this Protective Order to any person or
                                                            10   entity except in strict compliance with this Protective Order. Further, I solemnly promise that I will
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   not offer to sell, advertise or publicize that I have obtained any protected material subject to this
                                                            12   Protective Order.
AKERMAN LLP

                          Las Vegas, NV 89134




                                                            13                At the conclusion of this matter, I will return all protected materials which came into my
                                                            14   possession or control to counsel for the party from whom I received the protected material, or I will
                                                            15   destroy those materials.           I understand that any confidential information contained within any
                                                            16   summaries of protected material shall remain protected pursuant to the terms of this Order.
                                                            17                I further agree to submit to the jurisdiction of the United States District Court, for the District
                                                            18   of Nevada for the purpose of enforcing the terms of this Protective Order, even if such enforcement
                                                            19   proceedings occur after termination of this action.
                                                            20                I certify under penalty of perjury that the foregoing is true and correct.
                                                            21                Date: ____________________________
                                                            22                City and State where signed: Las Vegas, Nevada
                                                            23                Printed Name: Diana S. Ebron, Esq. of Kim Gilbert Ebron
                                                            24                Address: 7625 Dean Martin Drive, Suite 110, Las Vegas, NV 89139
                                                            25                Signature:
                                                            26

                                                            27

                                                            28
                                                                                                                        14
                                                                 46390389;1
                                                                 46700709;1
                                                                  Case 2:16-cv-01811-GMN-CWH Document 74 Filed 10/15/18 Page 15 of 15



                                                                                                                     EXHIBIT A
                                                             1

                                                             2                          ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
                                                             3                I, Wing Yan Wong, have read in its entirety and understand the Protective Order that was
                                                             4   issued by the United States District Court, for the District of Nevada, on ________________, 2018, in
                                                             5   the case of Ditech Financial LLC f/k/a Green Tree Servicing LLC v. Sommerset Park Homeowners
                                                             6   Association, et al., Case No. 2:16-cv-01811-GMN-CWH. I agree to comply with and be bound by all
                                                             7   terms of this Protective Order and I understand and acknowledge that failure to so comply could
                                                             8   expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will not
                                                             9   disclose in any manner any information or item that is subject to this Protective Order to any person or
                                                            10   entity except in strict compliance with this Protective Order. Further, I solemnly promise that I will
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   not offer to sell, advertise or publicize that I have obtained any protected material subject to this
                                                            12   Protective Order.
AKERMAN LLP

                          Las Vegas, NV 89134




                                                            13                At the conclusion of this matter, I will return all protected materials which came into my
                                                            14   possession or control to counsel for the party from whom I received the protected material, or I will
                                                            15   destroy those materials.           I understand that any confidential information contained within any
                                                            16   summaries of protected material shall remain protected pursuant to the terms of this Order.
                                                            17                I further agree to submit to the jurisdiction of the United States District Court, for the District
                                                            18   of Nevada for the purpose of enforcing the terms of this Protective Order, even if such enforcement
                                                            19   proceedings occur after termination of this action.
                                                            20                I certify under penalty of perjury that the foregoing is true and correct.
                                                            21                Date: ____________________________
                                                            22                City and State where signed: Las Vegas, Nevada
                                                            23                Printed Name: Wing Yan Wong, Esq. of Gordon & Rees LLP
                                                            24                Address: 300 South Fourth Street, Suite 1550, Las Vegas, NV 89101
                                                            25                Signature:
                                                            26

                                                            27

                                                            28
                                                                                                                        15
                                                                 46390389;1
                                                                 46700709;1
